Moyer, C.J.,
concurring. The majority opinion defines a new ele*135ment, the cognizable event, to be used by trial courts in determining when the statute of limitations for a medical malpractice action begins to run. The new element is helpful in our continuing effort to give clear direction to the bench and bar on this issue. The primary reason for my concurrence in the majority opinion is the citation to Graham v. Hansen (1982), 128 Cal. App. 3d 965, 180 Cal. Rptr. 604, which gives further clarification by stating that, in determining when the statute of limitations is triggered, “ ‘[t]he test is whether the plaintiff has information of circumstances sufficient to put a reasonable person on inquiry, or has the opportunity to obtain knowledge from sources open to his or her investigation.’ ” Graham, supra, at 972, 180 Cal. Rptr. at 609 (quoting McGee v. Weinberg [1979], 97 Cal. App. 3d 798, 803, 159 Cal. Rptr. 86, 89-90). As indicated by the majority, it is a cognizable event such as the occurrence of pain or injury “* * * rather than knowledge of its legal significance that starts the running of the statute of limitations.” McGee v. Weinberg, supra, at 804, 159 Cal. Rptr. at 90.
With respect to Dr. Thomas, a “cognizable event,” as defined in the majority opinion, occurred on March 28,1980 when plaintiff returned to Dr. Thomas following Dr. Barnes’ explanation to her on March 7, 1980 that the pathology report indicated she had cancer in situ. She took no action against Dr. Thomas for his alleged 1975 malpractice as the result of the March 7,1980 diagnosis but did file her action against Dr. Thomas within the statute upon the occurrence of a second cognizable event on or after November 5, 1982 when the diagnosis of the invasive carcinoma of the cervix was made. She could allege that the repeat Pap smear performed by Dr. Thomas on May 28, 1980, which showed Class I normal cells, had been negligently performed.
For the foregoing reasons, I concur in the majority opinion.
Wright, J., concurs in the foregoing opinion.